

INDEMNIFICATION AGREEMENT
 
This Indemnification Agreement (this “Agreement”), effective as of January 13,
2011 (the “Effective Date”), by and between ECOtality, Inc. (the “Company”) and
[    ] (the “Indemnitee”).
 
RECITALS
 
A.           It is reasonable, prudent and in the best interests of the Company
and its stockholders for the Company contractually to obligate itself to
indemnify persons serving as officers and/or directors of the Company to the
fullest extent permitted by applicable law so that they will serve or continue
to serve as officers and/or directors of the Company free from undue concern
that they will not be so indemnified.
 
B.           The Indemnitee is currently serving or has agreed to serve as an
officer and/or on the board of directors of the Company (the “Board of
Directors”) and in such capacity has rendered or will render valuable services
to the Company.
 
C.           Section 78.7502 of the Nevada Revised Statutes empowers Nevada
corporations to indemnify their officers and directors and further states that
the indemnification provided by Section 78.7502 shall not be deemed exclusive of
any other rights to which those seeking indemnification may be entitled under
the articles of incorporation or any bylaw, agreement, vote of stockholders or
disinterested directors or otherwise, both as to action in an official capacity
and as to action in another capacity while holding such office; thus, Section
78.7502 does not by itself limit the extent to which the Company may indemnify
persons serving as its officers and directors.
 
D.           To the extent permitted by law, this Agreement is a supplement to
and in furtherance of the articles of incorporation of the Company and
provisions of the bylaws or resolutions adopted pursuant thereto, and shall not
be deemed a substitute therefor, nor to diminish or abrogate any rights of the
Indemnitee thereunder.
 
NOW, THEREFORE, in consideration of the premises and the covenants contained
herein, the Company and the Indemnitee do hereby covenant and agree as follows:
 
Section 1.  Definitions.
 
As used in the foregoing Recitals and in this Agreement, the following terms
will have those meanings set forth in this Section 1 unless the context dictates
otherwise.
 
(a)           “Affiliate” and “Associate” shall have the respective meanings
ascribed to such terms in Rule 12b-2 of the General Rules and Regulations
promulgated under the Securities Exchange Act of 1934 (the “Exchange Act”), and
the term “person” as used therein shall mean any person or entity.
 
(b)           a “Change of Control” shall mean the happening after the Effective
Date of any of the following events:
 
 
 

--------------------------------------------------------------------------------

 
 
(i)           if any “person” or “group” (as such terms are used in Sections
13(d) and 14(d) of the Exchange Act, or any successor provisions to either of
the preceding), including any individual, entity or group agreeing to act
together for the purpose of acquiring, holding, voting or disposing of
securities (as defined in Rule l3d-5(b)(1) under the Exchange Act), becomes the
“beneficial owner” (as such term is defined in Rule 13d-3 under the Exchange
Act), directly or indirectly, of 50% or more of either (A) the then outstanding
shares of common stock of the Company (the “Outstanding Company Common Stock”),
or (B) the combined voting power of the then outstanding voting securities of
the Company entitled to vote generally in the election of directors (the
“Outstanding Company Voting Power”); provided, however, that for purposes of
this subsection (i) any acquisition by any employee benefit plan (or related
trust) sponsored or maintained by the Company or any corporation controlled by
the Company shall not constitute a Change of Control; or
 
(ii)          individuals who, as of the date of this Agreement, constitute the
Board of Directors (the “Incumbent Board”) cease for any reason not to
constitute at least a majority of the Board of Directors; provided, however,
that any individual becoming a director subsequent to the date hereof whose
election, or nomination for election by the Company’s stockholders, was approved
by a vote of at least a majority of the directors then comprising the Incumbent
Board shall be considered as though such individual were a member of the
Incumbent Board, but excluding, for this purpose, any such individual whose
initial assumption of office occurs as a result of an actual or threatened
election contest with respect to the election or removal of directors or other
actual or threatened solicitation of proxies or consents by or on behalf of a
Person other than the Board of Directors; and provided, further, that any change
in the composition of the Board of Directors instituted or approved by the
holder, either directly or indirectly, of a majority of the Outstanding Company
Voting Power on the date hereof shall not constitute a Change of Control; or
 
(iii)         consummation of a reorganization, merger or consolidation or sale
or other disposition of all or substantially all of the assets of the Company (a
“Business Combination”), in each case, unless, following such Business
Combination all or substantially all of the individuals and entities who were
the beneficial owners, respectively, of the Outstanding Company Common Stock and
Outstanding Company Voting Power immediately prior to such Business Combination,
or their respective Affiliates, beneficially own, directly or indirectly, more
than 50% of, respectively, the then outstanding shares of common stock and the
combined voting power of the then outstanding voting securities entitled to vote
generally in the election of directors, as the case may be, of the corporation
resulting from such Business Combination (including, without limitation, a
corporation which as a result of such transaction owns the Company or all or
substantially all of the Company’s assets either directly or through one or more
subsidiaries); or
 
(iv)         approval by the stockholders of the Company of a liquidation or
dissolution of the Company.
 
(c)           “Corporate Status” describes the status of a person who is or was
an officer or director of the Company or is or was serving in such capacity or
as an officer, employee or agent, at the request of the Company, of another
corporation, partnership, joint venture, trust or other enterprise.
 
 
2

--------------------------------------------------------------------------------

 
 
(d)           “Disinterested Director” means a director of the Company who is
not and was not a party to, or otherwise involved in, the Proceeding for which
indemnification is sought by the Indemnitee.
 
(e)           “Expenses” shall include, without limitation, all attorneys’ fees,
retainers, court costs, transcript costs, fees of experts (including, without
limitation, auditors’ and accountants’), witness fees, travel expenses,
duplicating costs and printing and binding costs, telephone charges, postage,
delivery service fees, and all other disbursements or expenses actually and
reasonably incurred in connection with prosecuting, defending, preparing to
prosecute or defend, investigating, or being or preparing to be a witness in a
Proceeding.  Should any payments by the Company to or for the account of the
Indemnitee under this Agreement be determined to be subject to any federal,
state or local income or excise tax, Expenses shall also include such amounts as
are necessary to place the Indemnitee in the same after-tax position after
giving effect to all applicable taxes, the Indemnitee would have been in had no
such tax been determined to apply to those payments.
 
(f)           “Independent Counsel” means a law firm, or a member of a law firm,
that is experienced in matters of corporation law and neither presently is, nor
in the past five (5) years has been, retained to represent: (i) the Company or
the Indemnitee in any matter material to either such party, or (ii) any other
party to the Proceeding giving rise to a claim for indemnification hereunder.
Notwithstanding the foregoing, the term “Independent Counsel” shall not include
any person who, under the applicable standards of professional conduct then
prevailing, would have a conflict of interest in representing either the Company
or the Indemnitee in an action to determine the Indemnitee’s rights under this
Agreement.
 
(g)           “Proceeding” includes any action, suit, arbitration, alternate
dispute resolution mechanism, investigation, administrative hearing or any other
proceeding whether civil, criminal, administrative or investigative.
 
Section 2.  Indemnification (General).
 
The Company shall indemnify and advance Expenses to the Indemnitee as provided
in this Agreement and to the fullest extent permitted by applicable law in
effect on the date hereof and to such greater extent as applicable law may
thereafter from time to time permit.  The rights of the Indemnitee provided
under the preceding sentence shall include, but shall not be limited to, the
rights set forth in other sections of this Agreement.
 
Section 3.  Proceedings Other Than Proceeding by or in the Right of the Company.
 
The Indemnitee shall be entitled to the right of indemnification provided in
this Section 3 if, by reason of the associated Corporate Status from and after
the Effective Date, the Indemnitee is, or is threatened to be made, a party to
or participant in any threatened, pending or completed Proceeding, other than a
Proceeding by or in the right of the Company.  Under this Section 3, the Company
will indemnify the Indemnitee to the fullest extent permitted by applicable law
against Expenses, judgments, penalties, fines and amounts paid in anticipation
of settlement or in settlement (as and to the extent permitted hereunder)
actually incurred by or on behalf of the Indemnitee in connection with such
Proceeding or any claim, issue or matter therein, if the Indemnitee acted in
good faith and in a manner the Indemnitee reasonably believed to be in or not
opposed to the best interests of the Company and, with respect to any criminal
Proceeding, had no reasonable cause to believe such conduct was unlawful.
 
 
3

--------------------------------------------------------------------------------

 
 
Section 4.  Proceedings by or in the Right of the Company.
 
The Indemnitee shall be entitled to the rights of indemnification provided in
this Section 4 if, by reason of the associated Corporate Status from and after
the Effective Date, the Indemnitee is, or is threatened to be made, party to or
participant in any threatened, pending or completed Proceeding brought by or in
the right of the Company to procure a judgment in its favor.  Pursuant to this
Section 4, the Indemnitee shall be indemnified against Expenses actually
incurred by or on behalf of the Indemnitee in anticipation of or in connection
with such Proceeding if the Indemnitee acted in good faith and in a manner the
Indemnitee reasonably believed to be in or not opposed to the best interests of
the Company.  Notwithstanding the foregoing, no indemnification against such
Expenses shall be made in respect of any claim, issue or matter in such
Proceeding as to which the Indemnitee shall have been adjudged to be liable to
the Company, or if applicable law prohibits such indemnification; provided,
however, that if applicable law so permits, indemnification against Expenses
shall nevertheless be made by the Company in such event if and to the extent
that the court in which such Proceeding shall have been brought or is pending,
shall determine upon application that, despite the adjudication of liability,
but in view of all the circumstances of the case, the Indemnitee is fairly and
reasonably entitled to indemnity for such expenses which such court shall deem
proper.
 
Section 5.  Indemnification for Expenses of a Party Who is Wholly or Partly
Successful.
 
(a)           To the extent that the Indemnitee is, by reason of the associated
Corporate Status from and after the Effective Date, a party to and is successful
on the merits in any Proceeding, the Company will indemnify the Indemnitee
against all Expenses incurred by or on behalf of the Indemnitee in connection
therewith.  If the Indemnitee is not wholly successful in defense of any
Proceeding but is successful on the merits, as to one or more but less than all
claims, issues or matters in such Proceeding, the Company shall indemnify the
Indemnitee against all Expenses incurred by or on behalf of the Indemnitee in
connection with each such successfully resolved claim, issue or matter.  For
purposes of this Section 5(a) and without limitation, the termination of any
claim, issue or matter in such a Proceeding by dismissal, with or without
prejudice, shall be deemed to be a successful result as to such claim, issue or
matter.  The provisions of this Section 5(a) are subject to Section 5(b) hereof.
 
(b)           In no event shall the Indemnitee be entitled to indemnification
under Section 5(a) hereof with respect to a claim, issue or matter to the
extent:
 
(i)           applicable law prohibits such indemnification, or
 
(ii)          an admission is made by the Indemnitee in writing to the Company
or in such Proceeding or a determination is made in such Proceeding that the
standard of conduct required for Indemnification under this Agreement has not
been met with respect to such claim, issue or matter.
 
 
4

--------------------------------------------------------------------------------

 
 
Section 6.  Indemnification for Expenses as a Witness.
 
Notwithstanding any provisions herein to the contrary, to the extent that the
Indemnitee is, by reason of the associated Corporate Status from and after the
Effective Date, a witness in any Proceeding, the Indemnitee shall be indemnified
against all Expenses incurred by or on behalf of the Indemnitee in connection
therewith.
 
Section 7.  Advancement of Expenses.
 
(a)           Subject to Section 8, the Company shall advance all Expenses
incurred by or on behalf of the Indemnitee in connection with any Proceeding
within twenty (20) days after the receipt by the Company of a statement or
statements from the Indemnitee requesting such advance or advances from time to
time, whether prior to or after the final disposition of such Proceeding.  Such
statement or statements shall reasonably evidence the Expenses incurred by or on
behalf of the Indemnitee and shall include or be preceded or accompanied by an
undertaking by or on behalf of the Indemnitee to repay any Expenses advanced
within twenty (20) days if it shall ultimately be determined that the Indemnitee
is not entitled to be indemnified against such Expenses.  The Company shall
accept any such undertaking without reference to the financial ability of the
Indemnitee to make repayment and without regard to the prospect of whether the
Indemnitee may ultimately be found to be entitled to indemnification under the
provisions of this Agreement.
 
(b)           The Company’s obligation to advance Expenses pursuant to Section
7(a) hereof shall be subject to the condition that, if, when and to the extent
that if it is ultimately determined that the Indemnitee would not be permitted
to be so indemnified under applicable law, the Company shall be entitled to be
reimbursed by the Indemnitee (who agrees to reimburse the Company) for all such
amounts theretofore paid.  Any required reimbursement of Expenses by the
Indemnitee shall be made by the Indemnitee to the Company within ten (10) days
following the determination that the Indemnitee would not be entitled to
indemnification.
 
Section 8.  Procedure for Determination of Entitlement to Indemnification.
 
(a)           Whenever Indemnitee believes that he or she is entitled to
indemnification or advancement of Expenses pursuant to this Agreement,
Indemnitee shall submit a written request for indemnification (the
“Indemnification Request”) to the Company to the attention of the Chief
Executive Officer with a copy to the Secretary.  This request shall include
documentation or information which is necessary for the determination of
entitlement to indemnification and which is reasonably available to
Indemnitee.  Determination of Indemnitee’s entitlement to indemnification shall
be made no later than forty-five (45) days after receipt of the Indemnification
Request.  The Chief Executive Officer or the Secretary shall, promptly upon
receipt of Indemnitee’s Indemnification Request, advise the Board of Directors
in writing that Indemnitee has made such request for indemnification.
 
 
5

--------------------------------------------------------------------------------

 
 
(b)           Following receipt by the Company of an Indemnification Request, an
initial determination, if required by applicable law, with respect to
Indemnitee’s entitlement thereto shall be made in the specific case by one of
the following four methods, which shall be at the election of the Board of
Directors: (1) by a majority vote of the stockholders of the Company; (2) by a
majority vote of a quorum of the Board of Directors consisting only of
Disinterested Directors; (3) if a quorum of the Board of Directors consisting
only of Disinterested Directors so orders, by Independent Counsel in a written
opinion; or (4) if a quorum of the Board of Directors consisting only of
Disinterested Directors cannot be obtained, by Independent Counsel in a written
opinion.  Notwithstanding the foregoing, following a Change of Control, the
determination shall be made by Independent Counsel pursuant to clause (4)
above.  The Company agrees to bear any and all Expenses reasonably incurred by
Indemnitee or the Company in connection with the determination of Indemnitee’s
entitlement to indemnification by any of the above methods.
 
Section 9.  Presumptions and Effect of Certain Proceedings.
 
(a)           In making a determination with respect to whether the Indemnitee
is entitled to indemnification hereunder, the Company shall presume that the
Indemnitee is entitled to indemnification under this Agreement if the Indemnitee
has submitted a request for indemnification in accordance with Section 8 hereof,
and anyone seeking to overcome this presumption shall have the burden of proof
and the burden of persuasion, by clear and convincing evidence.
 
(b)           Subject to the terms of Section 15.4 hereof, the termination of
any Proceeding or of any claim, issue or matter therein, by judgment, order,
settlement or conviction, or upon a plea of nolo contendere or its equivalent,
shall not (except as otherwise expressly provided in this Agreement) of itself
adversely affect the right of the Indemnitee to indemnification or create a
presumption that the Indemnitee did not act in good faith and in a manner which
the Indemnitee reasonably believed to be in or not opposed to the best interests
of the Company and, with respect to any criminal Proceeding, had reasonable
cause to believe that his or her conduct was unlawful.
 
(c)           For purposes of any determination of good faith, the Indemnitee
shall be deemed to have acted in good faith, if the Indemnitee’s action is based
on:
 
(i)           the records or books of account of the Company, including
financial statements;
 
(ii)          information supplied to the Indemnitee by the officers of the
Company in the course of their duties;
 
(iii)         the advice of legal or financial counsel for the Company or the
Board of Directors (or any committee thereof); or
 
(iv)         information or records given or reports made by an independent
certified public accountant or by an appraiser or other expert selected by the
Company or the Board of Directors (or any committee thereof).
 
The provisions of this Section 9(c) shall not be deemed to be exclusive or to
limit in any way the other circumstances in which the Indemnitee may be deemed
or found to have met the applicable standard of conduct set forth in this
Agreement.  In addition, the knowledge and/or actions, or failure to act, of any
other director, trustee, partner, managing member, fiduciary, officer, agent or
employee of the Company shall not be imputed to the Indemnitee for purposes of
determining the right to indemnification under this Agreement.
 
 
6

--------------------------------------------------------------------------------

 
 
Section 10.  Remedies of the Indemnitee.
 
(a)           In the event:
 
(i)           a determination is made pursuant to Section 8 hereof that the
Indemnitee is not entitled to indemnification under this Agreement;
 
(ii)          advancement of Expenses is not timely made pursuant to Section 7
hereof;
 
(iii)         the determination of entitlement to indemnification has not been
made by the Company and delivered to the Indemnitee within sixty (60) days after
receipt by the Company of the Indemnification Request;
 
(iv)         payment of indemnification is not made pursuant hereto within
twenty (20) days after receipt by the Company of an Indemnification Request; or
 
(v)          payment of indemnification is not made within ten (10) business
days after a determination has been made that the Indemnitee is entitled to
indemnification or such determination is deemed to have been made pursuant to
this Agreement;
 
the Indemnitee may seek an award in arbitration to be conducted by a single
arbitrator pursuant to the rules of the American Arbitration Association.  The
Indemnitee shall commence such proceeding seeking an adjudication or an award in
arbitration within ninety (90) days following the date on which the Indemnitee
first has the right to commence such proceeding pursuant to this Section 10(a);
provided, however, that the foregoing clause shall not apply in respect of a
proceeding brought by the Indemnitee to enforce the Indemnitee’s rights
hereunder.
 
(b)           In the event that a determination is made that the Indemnitee is
not entitled to indemnification hereunder, any judicial proceeding or
arbitration commenced pursuant to this Section 10 shall be conducted in all
respects as a de novo trial, or arbitration, on the merits and the Indemnitee
shall not be prejudiced by reason of that adverse determination.  In any
judicial proceeding or arbitration commenced pursuant to this Section 10, the
Company shall have the burden of proving that the Indemnitee is not entitled to
indemnification or advancement of Expenses, as the case may be, and the Company
shall be precluded from referring to or offering into evidence a determination
made pursuant to Section 8 hereof that is adverse to the Indemnitee’s right to
indemnification or advancement of Expenses, as the case may be.  If the
Indemnitee commences a judicial proceeding or arbitration pursuant to this
Section 10, the Indemnitee shall not be required to reimburse the Company for
any advances hereunder until a final unfavorable determination is made with
respect to the Indemnitee’s entitlement to indemnification (as to which rights
of appeal have been exhausted or lapsed).
 
(c)           If a determination is made or deemed to have been made hereunder
that the Indemnitee is entitled to indemnification, the Company shall be bound
by such determination in any judicial proceeding or arbitration commenced
pursuant to this Section 10, absent
 
 
7

--------------------------------------------------------------------------------

 
 
(i)           a misstatement by the Indemnitee of a material fact, or an
omission by the Indemnitee of a material fact necessary to make the Indemnitee’s
statement not materially misleading, in connection with the request for
indemnification, or
 
(ii)          a prohibition of such indemnification under applicable law.
 
(d)           The Company shall be precluded from asserting in any judicial
proceeding or arbitration commenced pursuant to this Section 10 that the
procedures and presumptions of this Agreement are not valid, binding and
enforceable and shall stipulate in any such court or before any such arbitrator
that the Company is bound by all the provisions of this Agreement.
 
(e)           In the event that the Indemnitee, pursuant to this Section 10,
seeks a judicial adjudication or an award in arbitration to enforce the
Indemnitee’s rights under, or to recover damages for breach of, this Agreement,
the Indemnitee shall be entitled to recover from the Company, and shall be
indemnified by the Company against, any and all Expenses actually incurred by
the Indemnitee in such judicial adjudication or arbitration; provided, however,
if the court or arbitrator confirms the decision that the Indemnitee is not
entitled to recover from the Company, then the Expenses incurred by the
Indemnitee in the judicial adjudication or arbitration shall be borne by the
Indemnitee.
 
(f)           Any judicial adjudication or arbitration determined under this
Section 10 shall be final and binding on the parties.
 
Section 11.  Non-Disclosure of Payments.
 
Except as expressly required by the securities laws of the United States of
America, neither party shall disclose any payments under this Agreement unless
prior approval of the other party is obtained.  If any payment information must
be disclosed, the Company shall afford the Indemnitee an opportunity to review
all such disclosures and, if requested, to explain in such statement any
mitigating circumstances regarding the events to be reported.
 
Section 12.  Duration of Agreement.
 
This Agreement shall continue for so long as the Indemnitee may have any
liability or potential liability by virtue of serving as a director of the
Company, including, without limitation, the final termination of all pending
Proceedings in respect of which the Indemnitee is granted rights of
indemnification or advancement of Expenses hereunder and of any Proceeding
commenced by the Indemnitee pursuant to Section 10 hereof relating
thereto.  This Agreement shall be binding upon and inure to the benefit of and
be enforceable by the parties hereto and their respective successors (including
any direct or indirect successor by purchase, merger, consolidation or otherwise
to all or substantially all of the business or assets of the Company), assigns,
spouses, heirs, executors and personal and legal representatives.
 
 
8

--------------------------------------------------------------------------------

 
 
Section 13.  Maintenance of Insurance.
 
The Company shall obtain and maintain in effect during the entire period for
which the Company is obligated to indemnify the Indemnitee under this Agreement,
one or more policies of insurance with reputable insurance companies to provide
the directors and officers of the Company with coverage for losses from wrongful
acts and omissions and to ensure the Company’s performance of its
indemnification obligations under this Agreement.  The Indemnitee shall be
covered by such policy or policies in accordance with its or their terms to the
maximum extent of the coverage available for any such director or officer under
such policy or policies, with such coverage primary to any other coverage the
Indemnitee may have for the Company’s obligations to the Indemnitee under this
Agreement.  In all such insurance policies, the Indemnitee shall be named as an
additional insured in such a manner as to provide the Indemnitee with the same
rights and benefits as are accorded to the most favorably insured of the
Company’s directors and officers.  At the time of the receipt of a notice of a
claim pursuant to the terms hereof, the Company shall give prompt notice of the
commencement of such proceeding to the insurers in accordance with the
procedures set forth in the respective policies.  The Company shall thereafter
take all commercially reasonable actions to cause such insurers to pay, on
behalf of Indemnitee, all amounts payable as a result of such proceeding in
accordance with the terms of such policies.
 
Section 14.  Limitations on Indemnification.
 
No indemnification pursuant to Sections 2, 3, 4, 5 or 6 shall be paid by the
Company nor shall Expenses be advanced pursuant to Section 7:
 
(a)           To the extent that Indemnitee is reimbursed pursuant to such
insurance as may exist for Indemnitee’s benefit.  Notwithstanding the
availability of such insurance, Indemnitee also may claim indemnification from
the Company pursuant to this Agreement by assigning to the Company any claims
under such insurance to the extent Indemnitee is paid by the Company.  To the
extent that the Indemnitee receives payments as indemnification and/or
reimbursement of Expenses for a particular matter both pursuant to insurance
policies held by the Company and by the Company pursuant to this Agreement,
which payments and reimbursements are, in the aggregate, in excess of the
amounts actually incurred or Expenses actually paid by the Indemnitee in respect
of such matter, then the Indemnitee shall reimburse the Company for any sums he
or she receives as indemnification pursuant to such insurance policies in an
amount equal to the lesser of (i) such excess, or (ii) the aggregate amount
actually paid to the Indemnitee as indemnification and reimbursement of Expenses
in respect of such matter; or
 
(b)           On account and to the extent of any wholly or partially successful
claim against Indemnitee for an accounting of profits made from the purchase or
sale by Indemnitee of securities of the Company pursuant to the provisions of
Section 16(b) or the Securities Exchange Act of 1934, as amended, and amendments
thereto or similar provisions of any federal, state or local statutory law.
 
Section 15.  Miscellaneous.
 
Section 15.1          Non-Exclusivity; Survival of Rights
 
(a)           The rights conferred on the Indemnitee by this Agreement shall not
be deemed exclusive of any other rights to which the Indemnitee may at any time
be entitled under applicable law, the articles of incorporation, the bylaws, any
agreement, a vote of stockholders or resolutions of directors, or otherwise.  No
amendment, alteration or repeal of this Agreement or any provision hereof shall
be effective as to the Indemnitee with respect to any action taken or omitted by
the Indemnitee in the Indemnitee’s associated Corporate Status prior to such
amendment, alteration or repeal.
 
 
9

--------------------------------------------------------------------------------

 
 
(b)           In the event of any payment under this Agreement, the Company
shall be subrogated to the extent of such payment to all of the rights of
recovery of the Indemnitee, who shall execute all papers required and take all
action necessary to secure such rights, including execution of such documents as
are necessary to enable the Company to bring suit to enforce such rights.
 
Section 15.2          [Intentionally Left Blank].
 
Section 15.3          Severability.  If any provision or provisions of this
Agreement shall be held to be invalid, illegal or unenforceable for any reason
whatsoever:
 
(a)           the validity, legality and enforceability of the remaining
provisions of this Agreement (including, without limitation, each portion of any
section of this Agreement containing any such provision held to be invalid,
illegal or unenforceable) shall not in any way be affected or impaired thereby;
 
(b)           such provision or provisions will be deemed reformed to the extent
necessary to conform to applicable law and to give maximum effect to the intent
of the parties hereto; and
 
(c)           to the fullest extent possible, the provisions of this Agreement
(including, without limitation, each portion of any section of this Agreement
containing any such provision held to be invalid, illegal or unenforceable, that
is not itself invalid, illegal or enforceable) shall be construed so as to give
effect to the intent manifested by the provision held invalid, illegal or
unenforceable.
 
Section 15.4          Exception to Right of Indemnification or Advancement of
Expenses.  Notwithstanding any other provision of this Agreement, the Indemnitee
shall not be entitled to indemnification or advancement of Expenses under this
Agreement with respect to any Proceeding, or any claim therein, brought or made
by the Indemnitee against the Company except for any claim or Proceeding in
respect of this Agreement and/or the Indemnitee’s rights hereunder.
 
Section 15.5          Settlement of Claims.  The Company shall not be liable to
indemnify the Indemnitee under this Agreement for any amounts paid in settlement
of any Proceeding effected without the Company’s written consent, unless the
Company’s failure to consent to any such proposed settlement is
unreasonable.  The Company shall furthermore not be liable to indemnify the
Indemnitee under this Agreement with regard to any judicial award if the Company
was not given a reasonable and timely opportunity, at its expense, to
participate in the defense of such action.  The Company shall not settle any
Proceeding in any manner that would impose any penalty or limitation on
Indemnitee without Indemnitee’s written consent.
 
 
10

--------------------------------------------------------------------------------

 
 
Section 15.6          Counterparts.  This Agreement may be executed in one or
more counterparts (whether by original, photocopy or facsimile signature), each
of which shall for all purposes be deemed to be an original but all of which
together shall constitute one and the same agreement.  Only one such counterpart
executed by the party against whom enforceability is sought needs to be produced
to evidence the existence of this Agreement.
 
Section 15.7          Headings.  The headings of the sections or paragraphs of
this Agreement are inserted for convenience only and shall not be deemed to
constitute a part of this Agreement or to affect the construction thereof.
 
Section 15.8          Modification and Waiver.  No supplement, modification or
amendment of this Agreement shall be binding unless executed in writing by both
of the parties hereto.  No waiver of any of the provisions of this Agreement
shall be deemed or shall constitute a waiver of any other provisions hereof
(whether or not similar) nor shall such waiver constitute a continuing waiver.
 
Section 15.9          Notice by Indemnitee and Defense of Claims.  The
Indemnitee agrees promptly to notify the Company in writing upon being served
with any summons, citation, subpoena, complaint, indictment, information or
other document relating to any Proceeding or matter which may be subject to
indemnification or advancement of Expenses covered hereunder, unless prohibited
by applicable law.  With respect to any Proceeding in which the Company is
obligated to advance the Expenses of Indemnitee:
 
(a)           In the event that one or more officers or directors of the Company
is a party to such Proceeding in addition to Indemnitee (each, an “Other
Indemnitee” and, together with Indemnitee, the “Indemnitee Group”) and the
Company is also contractually obligated to advance the expenses of such Other
Indemnitee(s), the Company will only be obligated to advance the Expenses of one
law firm for the Indemnitee Group (as well as such additional specialist counsel
and local counsel as may be advisable in connection with such Proceeding), which
law firm (or firms) shall be chosen by a majority of the Indemnitee Group or, in
the absence of agreement by a majority of the Indemnitee Group on such law firm,
by a plurality of the Indemnitee Group; provided that if Indemnitee believes,
after consultation with counsel selected by Indemnitee, that (a) the use of
counsel chosen by the Indemnitee Group to represent Indemnitee would present
such counsel with an actual or potential conflict, (b) there may be one or more
legal defenses available to Indemnitee that are different from or in addition to
those available to other members of the Indemnitee Group, or (c) any such
representation by such counsel would be precluded under the applicable standards
of professional conduct then prevailing, then Indemnitee shall be entitled to
retain separate counsel (but not more than one law firm plus, if applicable,
local or special counsel in respect of any particular Proceeding), for which the
Company will be obligated to advance the Expenses thereof; and
 
(b)           Indemnitee shall provide reasonable cooperation to the counsel
selected pursuant to clause (a) above in connection with the defense of any
Proceeding, including providing such counsel, upon reasonable advance request
any documentation or information which is not privileged or otherwise protected
from disclosure to such counsel and which is reasonably available to Indemnitee
and reasonably necessary to such defense.  Any Expenses reasonably incurred by
Indemnitee in so cooperating shall be borne by the Company and the Company
hereby indemnifies and agrees to hold Indemnitee harmless therefrom.
 
 
11

--------------------------------------------------------------------------------

 
 
Section 15.10        Notices.  All notices, requests, demands and other
communications hereunder shall be in writing and shall be deemed to have been
duly given if:
 
(i)           delivered by hand and received for by the party to whom said
notice or other communication shall have been directed, or
 
(ii)          mailed by U.S. certified or registered mail with postage prepaid
by overnight courier:
 
(a)           if to the Company:
 
ECOtality, Inc.
Four Embarcadero Center, Suite 3720
San Francisco, CA  94111
Attn: Chief Executive Officer
 
with a copy to:
 
Farella Braun + Martel LLP
Russ Building
235 Montgomery Street, 17th Floor
San Francisco, CA  94104
Attn: Samuel Dibble/Bruce Maximov


and
(b)           if to the Indemnitee, to the address set forth on the signature
page hereof; or to such other address as may have been furnished by any party to
the other(s), in accordance with this Section 15.10.
 
Section 15.11        Governing Law.
 
(a)           This Agreement shall be interpreted and enforced in accordance
with the laws of the State of Nevada, without reference to its conflict of law
principles.  To the extent permitted by applicable law, the parties hereby waive
any provisions of law that render any provision of this Agreement unenforceable
in any respect.
 
(b)           The Company acknowledges that the Indemnitee may, as a result of
the Company’s breach of its covenants and obligations under this Agreement,
sustain immediate and long-term substantial and irreparable injury and damage,
which may not be reasonably or adequately compensated by damages at
law.  Consequently, the Company agrees that the Indemnitee may be entitled, in
the event of the Company’s breach or threatened breach of its covenants and
obligations hereunder, to obtain equitable relief from a court of competent
jurisdiction, including enforcement of each provision of this Agreement by
specific performance and/or temporary, preliminary and/or permanent injunctions
enforcing any of the Indemnitee’s rights, requiring performance by the Company,
or enjoining any breach by the Company, all without proof of any actual damages
that have been or may be caused by the Indemnitee by such breach or threatened
breach and without the posting of bond or other security in connection
therewith.  The Company waives the claim or defense therein that the Indemnitee
has an adequate remedy at law, and the Company shall not allege or otherwise
assert the legal position that any such remedy at law exists.  The Company
agrees and acknowledges that:
 
 
12

--------------------------------------------------------------------------------

 
 
(i)           the terms of this Section 15.11(b) are fair, reasonable and
necessary to protect the legitimate interests of the Indemnitee;
 
(ii)          this waiver is a material inducement to the Indemnitee to enter
into the transactions contemplated hereby; and
 
(iii)         the Indemnitee relied upon this waiver in entering into this
Agreement, and will continue to rely on this waiver in its future dealings with
the Company.
 
The Company warrants and represents that it has reviewed this provision with its
legal counsel, and that it has knowingly and voluntarily waived its rights
referenced in this Section 15.11(b) following consultation with such legal
counsel.
 
 [Signatures on Following Page]
 
 
13

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement effective as
of the day and year first above written.
 
ECOtality, Inc.
 
INDEMNITEE:
         
By:
   
By:
   
Name:
   
Name:
   
Title:
   
Address:
   

 
 
 

--------------------------------------------------------------------------------

 